PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov









BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/735,493
Filing Date: 11 Dec 2017
Appellant(s): KWON et al.



__________________
Joseph P. Meara
For Appellant


EXAMINER’S ANSWER



This is in response to the appeal brief filed December 8, 2020 appealing from the Office Action mailed on May 20, 2020.
(1) Grounds of Rejection
The following ground(s) of rejection are applicable to the appealed claims:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-10, 12, 15, 17, 20-21, 23 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Hasenstein et al. (Mol. Cancer Therp; 11(10); 2233-42; submitted in IDS) in view of Werner (Int. J. Radiation Oncol. Biol. Phys, Vol. 86, No. 3, pp. 463-468, 2013) and Camphausen (Clin. Cancer Res. 2007; 13(15) August 1 2007) and Nagata et al. (International Journal of Oncology, 37, 1001-1010, 2010).
in vitro cytotoxicity testing of triolimus was conducted using the aggressive adenocarcinoma lung cancer cell line A549.  Triolimus is a multidrug-loaded micelle containing paclitaxel, rapamycin and 17-AAG.  This true drug combination displayed potent cytotoxic synergy in A549 cells.  In vivo, a three-infusion schedule of triolimus inhibited A549 tumor growth far more potently than paclitaxel-containing micelles.  Enhanced antitumor efficacy was achieved without clinically significant increases in acute toxicity.  Thus, triolimus displays potent synergistic activity in vitro and antitumor activity in vivo with comparable toxicity to paclitaxel (abstract).  The micelles comprise drug-loaded poly(ethyleneglycol)-block-poly(lactic-acid; PEG-b-PLA) in an aqueous solution.  The drug ratio in triolimus (paclitaxel:rapamycin:17-AAG, 2:1:2 by mass or 2:1:3 on a molar basis) and the dosing administered was paclitaxel:rapamycin:17-AAG at 60 mg/kg: 30 mg/kg : 60 m/kg (page 2234, left column, first paragraph).  Triolimus was administered to mice via intravenous tail vein injection (page 2235, second full paragraph).
Hasenstein et al. are silent on the administration of radiation.
Werner et al. teach a method of treating lung cancer with administration of a nanoparticle formulation of paclitaxel (Fig. 4).  The dose rate at a source-subject of 70 cm was 50 cGy/min.  Mice were irradiated with 5 daily fractions of 3 Gy (page 465, left column).
Camphausen teaches that Hsp90 inhibitor, 17-AAG, has been shown to enhance the radiosensitivity of lung carcinoma (page 4327, left column, first full paragraph).
 Nagata et al. that rapamycin enhances radiosensitivity to lung cancer cells where 6 Gy of radiation are administered (Fig 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Hasenstein et al. in view of Werner et al, and Camphausen and Nagata et al.  One would have been motivated to do so as it is known that each of the agents, paclitaxel, 17-AAG and rapamycin when combined with radiation are each known to independently exhibit radiosensitivity.  One would have had a reasonable expectation of success in combining paclitaxel, 
It would have been obvious to one skilled in the art at the time of invention to determine all operable and optimum component of dosing, because the amounts that to be administered (i.e. the specific amounts and ratios of paclitaxel, rapamycin, 17-AAG and radiation) are an art-recognized result-effective variable that is routinely determined and optimized in the medicinal arts. In fact, this determination is required for the intended treatment to assure safety while achieving efficacy in treating non-small cell lung cancer.  Furthermore, the variation of scheduling such as simultaneous, separate or sequential administration is well within the knowledge of the skilled artisan to determine the mode and schedule that will be ensure optimal therapeutic efficacy for the patient.
From the teachings of the references supra, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, and the invention as claimed, is rejected under 35 U.S.C. 103(a).

Claims 5-6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hasenstein et al. (Mol. Cancer Therp; 11(10); 2233-42; submitted in IDS) in view of Werner (Int. J. Radiation Oncol. Biol. Phys, Vol. 86, No. 3, pp. 463-468, 2013) and Camphausen (Clin. Cancer Res. 2007; 13(15) August 1 2007) and Nagata et al. (International Journal of Oncology, 37, 1001-1010, 2010) as applied to claims 1-4, 9-10, 12, 15, 17, 20-21, 23 and 28-29 above, and further in view of Shin et al. (Mol. Pharmaceutics, 2011, 8, 1257-1265).
The teachings of Hasenstein et al. in view of Werner and Camphausen and Nagata et al. have been set forth supra.
The combination is silent on the limitations of claims 5-6 and 13.

One of ordinary skill in the art would have found it prima facie obvious before the effective filing date to (i) administer the PEG-b-PLA at a molecular weight where PEG is 4200 g/mol and PLA is 1900 g/mol and (ii) wherein the drug loading is at 40% wt.  One would have been motivated to do so because this is a molecular weight of PEG and PLA and weight percent of the three drugs known to be therapeutically effective in a micelle comprising paclitaxel, 17-AAG and rapamycin.  


(2) Response to Argument.
The following should be noted:
Appellant alleges that “[d]rug radiosensitivity is not predictable and can only be determined by conducting an experiment that compares tumor response using the drug alone, radiation alone, and the combination of the drug and radiation… [s]ome drugs may have minimal radiosensitivity such that combining the drug and XRT slows tumor growth less than the sum…”  This is unpersuasive.  The radiosensitivity of the drugs, paclitaxel, 17-AAG and rapamycin, are discussed in the cited references of Werner et al., Camphausen and Nagata et al., respectively.  Therefore, each of agents are known to exhibit radiosensitivity when administered for the treatment of lung cancer.  Applicant is applying a standard of absolute predictability in order to find obviousness, which is not required.  Rather to find obviousness, only a reasonable  In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
Appellant alleges that “[like Camphausen,] nowhere does Nagata examine tumor volume nor does the reference teach or suggest rapamycin + XRT result in reduced tumor size.”  Appellant is reminded that the scope of claimed methods encompasses treatment of lung cancer cells in vitro (instant claim 9), and the radiation and micelle composition are administered sequentially (instant claims 2 and 3).  Further, Appellant’s remarks constitute an analysis of Camphausen and Nagata, individually, without considering how the references were combined.  Arguments lodged against the individual references in a piecemeal fashion without considering how all of the references were combined fails to be persuasive in establishing non-obviousness because it is the combined teachings that are the basis for a proper conclusion of obviousness, not each individual reference alone.  In other words, it must be remembered that the references are relied upon in combination and are not meant to be considered separately.  In fact, Appellant advocates an improper standard, i.e., that a reference applied under 35 U.S.C. 103(a) must explicitly teach the entire claimed invention in each single reference.  This is the standard for anticipation under 35 U.S.C. 102, not obviousness under 35 U.S.C. 103(a).  To properly conclude obviousness of an invention does not require the claimed invention to be expressly suggested in its entirety by any one single reference under 35 U.S.C. 103(a).  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  Please see In re Young, 403 F.2d 754, 159 USPQ 725 (CCPA 1968) and In re Keller, 652 F.2d 413, 208 USPQ 871 (CCPA 1981).
Appellant reproduces Fig. 5 on page 10 of the Appeal Brief and “submits the evidence unambiguously establishes the claimed methods of administering a micelle compositing 
  The specification states the following regarding Fig. 5:

    PNG
    media_image2.png
    164
    736
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    603
    720
    media_image3.png
    Greyscale

This appears to be the only asserted unexpected result discussed by Appellant.  It is clear from this text that the results are not commensurate in scope with the claimed dosage and the irradiation amount, which is not disclosed in paragraph [0012].  Responding to this contention, before the claimed priority date 06/12/2015 of instant application, Hasenstein et al. (2012) cited in the 103 rejection already disclosed that the drug ratio in triolimus paclitaxel: rapamycin:17-AAG is 2:1:2 by mass, and that combination of the three drugs, Paclitaxel, rapamycin, and 17-AAG, displays the greatest synergy of cytotoxicity to lung cancer A549 cells in vitro (See Hasenstein et al., right column, page 2235). 
Appellant’s assertion that Fig. 3 of Werner supports the notion that “both paclitaxel + XRT and Genexol-PM + XRT resulted in tumor growth” (page 8 of Appeal Brief filed on 12/08/2020) is misleading, and Appellants appear to ignore the comparison to control curves shown in Fig. 3 of Werner et al. (see paragraph cited below, from left column, page 466 of Werner et. al.).
“To validate the in vitro result and to evaluate the efficacy of Genexol-PM as a radiosensitizer in vivo, we used a murine flank xenograft model of NSCLC. Mice bearing either H460 or A549 cell xenograft tumors were treated with Genexol-PM, Taxol, or saline followed by radiation therapy. After treatment with 5 daily fractions of 3 Gy, the tumor growth delay curves demonstrated that chemoradiation therapy with Genexol-PM leads to significantly longer tumor growth delay compared with chemoradiotherapy with Taxol in H460 cells (PZ.008; Fig. 3A).
Although the difference between the 2 treatments does not appear as significant in A549 cells (PZ.18; Fig. 3B), the impression remains that chemoradiation therapy with Genexol-PM is more effective. Since tumors that were treated with chemotherapy only (Genexol-PM or Taxol) did not show significant difference in growth delay, the difference between Genexol-PM+XRT and Taxol+XRT is likely due to more effective radiosensitization by Genexol-PM (Fig. S3). Our results showed the high potential of Genexol-PM in improving chemoradiation therapy.”

Additionally, the results depicted in Figs. 15 and 16 of instant application clearly demonstrate the survival of A549 lung cancer cells varies with the dosage of triolimus drug-loaded micelles, and the efficacy of which is a function of radiation dosage. In this regard, the results that 2nM of Triolimus drug-loaded micelles induces higher A549 cell cytotoxicity than 1 nM does would not be unexpected, and 8 Gy dose of radiation induces higher A549 cell cytotoxicity compared to lower doses at 6, 4 and 2 Gy would not be unexpected either. This is because the dose-dependent enhanced cytotoxicity of lung cancer cells by combining a given chemotherapeutic agent (i.e. paclitaxel, 17-AAG and rapamycin) with radiation therapy for treatment of lung cancer cells has been clearly taught by Wernet et al. (Fig. 2), Camphausen et al. (right column, page 4329), and Nagata et al. (Figure 2) respectively. Therefore, based on (i) the teachings of Hasenstein et al., regarding the apparent synergistic cytotoxicity to lung cancer A549 cells by combination of three drugs, Paclitaxel, rapamycin, and 17-AAG at the same specific ratio recited in instant claims, and (ii) the enhanced cytotoxicity of lung cancer cells by combining a given chemotherapeutic agent (i.e. paclitaxel, 17-AAG and rapamycin) with radiation as taught by Wernet et al., Camphausen et al., and Nagata et al., the results shown in Figure 5 of instant application would not be unexpected as Applicants asserted.
With regard to the scope of claimed methods, it is worth noting that instant claims encompass both in vitro and in vivo treatment of lung cancer cells, and the specification does not provide clear guidance regarding how the dosage in “mg/kg” (i.e. in vivo based body weight of subject to be treated) recited in independent claims 1 and 20 would correlate to “nM” in the in vitro (as recited in instant claim 9) assay of A549 lung cancer cells shown in Figures 15 and 16 of instant application. Moreover, there is no evidence of the record how the asserted unexpected synergy by Appellants is achieved when “the radiation and the micelle composition are administered sequentially” (as recited in instant claims 2 and 3).

    PNG
    media_image4.png
    169
    678
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    616
    721
    media_image5.png
    Greyscale

As such, it is unclear how Applicant has reached the conclusion that the various amounts and various treatment regimens encompassed by the independent and dependent claims which are not those tested in Fig. 5 would result in an asserted unexpected “tumor volume reduction that continues to complete tumor regression.”  Applicant fails to advance any specific evidence, aside from Counsel’s own allegation, in support of this position.  This assertion by Counsel is an unsupported allegation and fails to take the place of evidence in the record.  Statements of this 

For the above reasons, it is believed that the rejection should be sustained.

Respectfully submitted,
/ANNA PAGONAKIS/
          Primary Examiner, Art Unit 1628                                                                                                                                                                                              
Conferees:
/WU CHENG W SHEN/          Supervisory Patent Examiner, Art Unit 1628    

/SHAOJIA A JIANG/            Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                  

                                                                                                                                                                                    
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.